DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-11 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0092883 A1 to Kahen et al. (hereinafter Kahen).
Regarding claims 1-4, Kahen discloses a  quantum dot comprising:
a core including indium (In), A1, and A2; and
a shell covering the core (para [0032]), wherein
A1 is a Group V element (P),
A2 is a Group Ill element other than indium (Ga),
the core includes a first region (105), and a second region covering the first region (110) (Fig. 1),
the first region (InP) does not include A2, and includes indium and A1,
the second region includes indium, A1, and A2 (InGaP) (para [0032]), and
indium and A2 are alloyed with each other in the second region (gradient alloy region InGaP, region, para [0020]).

Regarding claim 5, Kahan discloses the quantum dot of claim 1, wherein the second region includes InGaP (para [0032]).

Regarding claim 6, Kahan discloses the quantum dot of claim 1.
Kahen does teach introducing A2 (Ga) into the second region by a cation exchange reaction (para [0033]).  Note that claim 6 is a product by process claim.  MPEP 2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
MPEP 2113 also states “The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)”.  In the instant case, it is found that the instantly claimed process of making the claimed product does not impart any structural or functional characteristics to the claimed product.  
The limitations directed to the method for producing the claimed composition are not considered to add patentable weight to the examination of the product claims.  It is well settled that if the examiner can find a product in the prior art that is the same or so similar as to have been obvious, the burden can be shifted to the applicant to demonstrate that the process for producing the composition somehow imparts a patentable distinction to the composition under examination.

Regarding claim 7, Kahan discloses the quantum dot of claim 1, wherein A1 included in the first region is the same as A1 included in the second region (P in InP and InGaP, para [0032]).

Regarding claim 8, Kahan discloses the quantum dot of claim 1, wherein the concentration of A2 included in the second region has a concentration gradient in which the concentration of A2 gradually increases along a direction from an interface between the first region and the second region toward a surface of the core (para [0019]).

Regarding claims 9 and 10, Kahan discloses the quantum dot of claim 1, wherein the shell includes Group II-VI semiconductor compounds, ZnS, ZnSe and ZnSeS (para [0032]).

Regarding claim 11, Kahan discloses the quantum dot of claim 9, wherein
the shell includes:
a first shell covering the core  that includes ZnSe and ZnSeS; and a second shell covering the first shell that includes ZnS (para [0032]).

Regarding claim 14, Kahen discloses a method of preparing a quantum dot (para [0032]-[0034]), wherein 
the quantum dot comprises: 
a core including indium (In), A1, and A2; and 
a shell covering the core, 
A1 is a Group V element, A2 is a Group Ill element other than indium, 
the core includes a first region and a second region covering the first region, 
the first region does not include A2, and includes indium and A1, 
the second region includes indium, A1, and A2, 
indium and A2 are alloyed with each other in the second region (as discussed above), and 
the method comprises: 
providing a first particle including indium (In) and A1 (InP); 
forming the core by contacting the first particle with a composition including an A2-containing precursor at a temperature of 300 °C, which falls completely within the instantly claimed range of about 210 °C to about 340 °C (para [0033]); and 
forming the shell covering the core (para [0034].

Regarding claim 15, Kahen discloses a method of claim 14, wherein the forming of the core includes forming a second region of the core by a cation exchange reaction (para [0033]).  Although the reference does not expressly recite the phrase “cation exchange…in which at least indium cations of the first particle are substituted with A2 cations by contacting the first particle with a composition including an A2-containing precursor”, the reference teaches the instantly disclosed method of cation exchange. See the publication of the instant disclosure, US 2021/0301202 A1 (hereinafter 202).  Both teach forming the first and second region of the core by reacting an In containing core particle with an A2-containing precursor (202, para [0012] and Kahen, para [0033]).  Kahen teaches the reaction at 300 C (para [0033]), which falls completely within the disclosed range of about 210 to about 340 C (202, para [0112]). The methods are the same.

Regarding claim 16, Kahen discloses the method of claim 14, wherein the 
A2-containing  precursor is triethylgallium (para [0033]), a hydrocarbon derivative.

Regarding claim 17, Kahen discloses an optical member (laser) comprising the quantum dot of claim 1 (para [0048]).

Regarding claim 18, Kahen discloses an electronic device (electrically pumped lasers or high intensity LEDs) comprising the quantum dot of claim 1 (para [0011]).
 
Claims 1-3, 5-10, 13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0327664 A1 to Houtepen et al. (hereinafter Houtepen).
Regarding claims 1-3, Houtepen discloses a quantum dot (para [0031]) comprising:
a core including indium (In), A1, and A2 (InxZnxP/In-Ga-P, para [0032] and [0036]); and
a shell covering the core(ZnSezS1-z, para [0032] and [0036]), wherein
A1 is a Group V element (P),
A2 is a Group Ill element other than indium (Ga),
the core includes a first region, and a second region (intermediate layer comprising Ga, para [0033], particularly In-Ga-P, para [0032]) covering the first region,
the first region (InxZnxP) does not include A2, and includes indium and A1(P),
the second region includes indium, A1, and A2 (In-Ga-P), and
indium and A2 (Ga) are alloyed with each other in the second region (In-Ga-P, para [0033]).

Regarding claim 5, Houtepen discloses the quantum dot of claim 1, wherein the second region includes InGaP (para [0032]).

Regarding claim 6, Houtepen discloses the quantum dot of claim 1.
Houtepen does teach introducing A2 (Ga) into the second region by a cation exchange reaction (para [0102]).  Note that claim 6 is a product by process claim.  See MPEP 2113, cited above.  In the instant case, it is found that the instantly claimed process of making the claimed product does not impart any structural or functional characteristics to the claimed product.  
The limitations directed to the method for producing the claimed composition are not considered to add patentable weight to the examination of the product claims.  It is well settled that if the examiner can find a product in the prior art that is the same or so similar as to have been obvious, the burden can be shifted to the applicant to demonstrate that the process for producing the composition somehow imparts a patentable distinction to the composition under examination.

Regarding claim 7, Houtepen discloses the quantum dot of claim 1, wherein A1 included in the first region is the same as A1 included in the second region.  Both are P (para [0032]).

Regarding claim 8, Houtepen discloses the quantum dot of claim 1, wherein the concentration of A2 (Ga) included in the second region has a concentration gradient in which the concentration of A2 gradually increases along a direction from an interface between the first region and the second region toward a surface of the core.  There is an increase in Ga from In-Ga-P to GaP (para [0033]).

Regarding claims 9 and 10, Houtepen discloses the quantum dot of claim 1, wherein the shell includes a Group II-VI semiconductor compound, ZnSeS (para [0038]).

Regarding claim 13, Houtepen discloses the quantum dot of claim 1, wherein the core further includes a third region (GaP) covering the second region (In-Ga-P), the third region does not include indium, and the third region includes A1 (P) and A2 (Ga) (para [0032]).

Regarding claim 17, Houtepen discloses an optical member (light emitting device, para [0056]) comprising the quantum dot of claim 1 (para [0057]).

Regarding claim 18, Houtepen discloses an electronic device comprising the quantum dot of claim 1 (para [0056]-[0057]).

Regarding claim 19, Houtepen discloses the electronic device of claim 18, comprising:
a light source (LED 1 and para [0061]); and
a color conversion member (light emitting region 18) disposed in a path of light emitted from the light source (Fig. 4),
wherein the color conversion member includes the quantum dot (Fig. 4 and para [0057]).

Regarding claim 20, Houtepen discloses the electronic device of claim 18, comprising:
a light-emitting element including a first electrode (16), a second electrode (20) facing the first electrode, and an emission layer (18) between the first electrode and the second electrode,
wherein the light-emitting element includes the quantum dot (Fig. 4 and [0058]-[0059]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The instant claims contain the transitional phrase “comprising”.  See MPEP 2111.03, cited above.  This open-ended definition has been taken into consideration in the following rejections.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Houtepen.
Regarding claim 12, Houtepen discloses the quantum dot of claim 1, wherein the quantum dots can be tuned to emit blue light (para [0044]).  Also see Fig. 10, which shows a shift toward blue emission when the InZnP core has a ZnSeS shell.  Blue light has a maximum (peak) emission wavelength of about 450 to 495 nm which overlaps the instantly claimed range of about 400 nm to about 490 nm. See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists’.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Cation-Exchange-Derived InGaP Alloy Quantum Dots toward Blue Emissivity” by Kim et al. (hereinafter Kim). Teaches InGaP/ZnSeS/ZnS QDs having tunable blue emission in the range of 465-475 nm (page 3538).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734